Filed 5/24/16 P. v. Morgan CA2/2
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION TWO


THE PEOPLE,                                                          B266281

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. YA022589)
         v.

BERNEL WILKIE MORGAN,

         Defendant and Appellant.



THE COURT:*
         Defendant and appellant Bernel Wilkie Morgan appeals from the trial court’s
denial of his petition for recall and resentencing under Proposition 47.
         On April 28, 1995, a jury convicted appellant of possession for sale of cocaine
base (Health & Saf. Code, § 11351.5) (count 1), and possession of a controlled substance
with a firearm (Health & Saf. Code, § 11370.1, subd. (a)) (count 2). Appellant was
sentenced to 25 years to life pursuant to the “Three Strikes” law (Pen. Code, §§ 667,
subds. (b)–(i), 1170.12, subds. (a)–d)).
         On June 19, 2015, appellant filed a petition for recall and resentencing of count 1,
and attached a letter to his petition. The trial court denied the petition on the ground that



*        BOREN, P. J., ASHMANN-GERST, J., HOFFSTADT, J.
a conviction under Health and Safety Code section 11351.5 is not an offense eligible for
resentencing under Proposition 47.
       We appointed counsel to represent appellant on this appeal. After examination of
the record, counsel filed an “Opening Brief” in which no arguable issues were raised. On
March 2, 2016, we advised appellant that he had 30 days within which to personally
submit any contentions or issues that he wished us to consider. No response has been
received to date.
       The trial court’s ruling is correct. Under Proposition 47, only three drug offenses
are eligible for resentencing. A conviction under Health and Safety Code section
11351.5 is not one of the eligible offenses. (Pen. Code, § 1170.18, subd. (a).)
       We are satisfied that no arguable issues exist. (People v. Wende (1979) 25 Cal.3d
436, 441.)
       The order denying the petition for recall and resentencing is affirmed.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                                             2